Motion by the Town of Amherst for leave to appeal denied. Motion by McGonigle & Hilger Roofing Company, insofar as it seeks leave to appeal as against plaintiffs from the November 14, 2008 Appellate Division order, denied; motion, insofar as it seeks leave to appeal from the November 14, 2008 order as against defendant Town of Amherst, dismissed upon the ground that such order does not finally determine the action as to these parties within the meaning of the Constitution, and, from other orders of the Appellate Division, upon the ground that such orders do not finally determine the action within the meaning of the Constitution.
Judge Pigott taking no part.